Case 3:19-cr-00058-TSL-LGI Document 2 Filed 03/05/19 Page 1of1

 

 

 

 

 

 

| SOUTHERN DISTRICT OF MISSISSIPPY ]
ee LED
IN THE UNITED STATES DISTRICT COURT MAR 05 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI 0
NORTHERN DIVISION ARTHUR JOHNSTON

BY (DEPUTY!

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3 JUS FLL Li

PORTER BINGHAM

ORDER GRANTING MOTION TO SEAL

For the reasons stated in the government’s Motion to Seal, the Court grants the motion.

IT IS HEREBY ORDERED that the file and all documents filed herein including but not
limited to the Indictment and Return be sealed, as well as the Motion and this Order to Seal.

IT IS FURTHER ORDERED that the U.S. Marshal Service and/or the United States
Attorney’s Office shall make copies of the indictment, warrant, and any related documents
available to other federal, state, and local law enforcement agencies who request the same as
needed to facilitate the arrest and detention of the defendant.

ORDERED this 5 “tay of _4 f, 2019.

Hut PF Cider

UNITED STATES MAGISTRATE JUDGE
